UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6344


UNITED STATES OF AMERICA,

                    Plaintiff - Appellant,

             v.

JOHNATHAN CLAYTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:18-cr-00056-RMG-1)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeremy A. Thompson, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. M. Rhett Dehart, Acting
United States Attorney, Leesa Washington, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Johnathan Clayton appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the

record and conclude that the district court did not abuse its discretion in denying Clayton’s

motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard

of review). Accordingly, we affirm the district court’s order. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2